By the Court, Beardsley, J.
The proof that the plaintiffs kept correct accounts was satisfactory, and not the slightest suspicion was in any way thrown upon their books. But they were objected to as evidence in the cause ; and I am compelled to hold that this was not a case in which these books could be looked into as evidence of a sale, or of the value of the articles claimed to have been sold. But one transaction was in question, although two pieces of furniture were alleged to have been bought by the defendant. They were both, however, delivered at the same time; and there is no room to infer that if purchased at all by the defendant, they were bought at different times. Where there is but a single sale, although that may have included more than one article, books of account can never be received as evidence of that transaction, They are admissible where “regular dealings between the parties” is shown, some of the items being otherwise proved; and then only “from the necessity of the case, and the consideration that the party debited is shown to have reposed confidence, by dealing with and being intrusted by the other party.” (Vosburgh v. Thayer, 12 John. 461; Case v. Potter, 8 id. 211; Linnell v. Sutherland, 11 Wend. 568.) These books should not have been received as evidence.
Judgments reversed.